119 F.3d 6
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John R. PENTA, Plaintiff-Appellant,v.UNITED STATES INTERNAL REVENUE SERVICE;  Robert Rubin,Secretary, of the Treasury;  Margaret Milner Richardson,Commissioner;  Michael Bigelow, Regional Director;  Mark D.Cox, District Director;  K.D. Matson, Chief, AutomatedCollection Branch;  A.J. Krisco, District Examiner;  Dan W.Kitterell, Agent;  Arizona Department of Revenue;  HaroldScott, Director;  Reanae Shepherd, Agent, Defendants-Appellees.
No. 96-17220.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997.**Decided July 18, 1997.

Appeal from the United States District Court for the District of Arizona Roger G. Strand, District Judge, Presiding.
Before:  HUG, Chief Judge, KOZINSKI and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
John R. Penta appeals pro se the district court's order dismissing his Amended R.I.C.O. Complaint for Injunctive Relief.  We affirm.  The district court properly concluded Penta is not entitled to a writ of mandamus to require the Treasury Department to repay Penta's withheld taxes, nor may he bring a RICO claim against the government.


3
The district court also properly rejected Penta's frivolous contention that he is not liable for federal income taxes because he is not a United States citizen but is rather a private citizen who derives his existence by his private intellectual property.1  See United States v. Nelson ( In re Becraft), 885 F.2d 547, 548 (9th Cir.1989);  Carter v. Commissioner, 784 F.2d 1006, 1009 (9th Cir.1986);  Olson v. Commissioner, 760 F.2d 1003, 1005 (9th Cir.1985).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We reject Penta's claims that he was improperly denied a hearing in district court and that the district court failed to make findings of fact and conclusions of law